DETAILED ACTION
This communication is a first office action on the merits. Claims 1-17, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Group I drawn to a tensioning apparatus in the reply filed on 21 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 06 February 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion spring or torsion element of claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 both appear to describe a bend or twist to the dynamically acting element, yet with different language. The differing language makes it unclear what the distinction and characteristic are being claimed. If the bend or twist is always present in a neutral state of the apparatus as might be suggested in claim 4, then said bend or twist should be visible in the drawings. In their current form claims 3 and 4 are repetitious and confuse what is claimed in each.
Regarding claim 7, the phrase “the transmission of force takes place as far as a locking of the tensioning apparatus by means of said dynamically acting element” renders the claim indefinite. The phrasing is awkward and unclear. It appears perhaps that the claim is suggesting that transmission of force only takes place as long as the device is still locked. Further clarification is required.
Regarding claims 11-14, Applicant’s usage of the terms for the dynamically acting element (spring rod, leg spring, torsion spring, and torsion element) renders the claims indefinite as it is unclear how each term is distinct from each other. What distinguishes a spring rod from a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 7,510,168).
Regarding claim 1, Lin discloses an apparatus comprising:
a dynamically acting element (90), and by means of said dynamically acting element a transmission of force takes place indirectly in a case of the tensioning apparatus (force is indirectly transmitted through handle 20 to keep 70 in contact with drive wheel 40).

Regarding claim  2, Lin further discloses a coupling (70); and a rotational element (30) connected to said coupling, the tensioning apparatus being set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that said rotational element is rotated.



Regarding claim 4. Lin further discloses wherein said dynamically acting element has a force-dependent bend and/or twist (compression of the spring with its associated bends are dependent on applied force).

Regarding claim 5, Lin further discloses a locking mechanism (50, 51) which is set up to lock the tensioning apparatus in a manner which is dependent on the force which is transmitted by means of said dynamically acting element (the locking mechanism as shown will lock and relock dependent upon force transmitted toward rotating the wheel 30).

Regarding claim 6, Lin further discloses wherein said locking mechanism is set up to lock the tensioning apparatus in a case of a predefined bend and/or twist of said dynamically acting element (the locking mechanism is set up to lock at all states of the dynamically acting element).

Regarding claim 7, Lin further discloses wherein the tensioning apparatus is set up such that the transmission of the force takes place as far as a locking of the tensioning apparatus by means of said dynamically acting element (as best understood the apparatus allows transmission of force via said dynamically acting element and also allows locking of the system).



Regarding claim 9, Lin further discloses a tensioning lever (20) which is in neutral in a case of an indirect transmission of force by means of said dynamically acting element.

Regarding claim 10, Lin further discloses wherein said locking mechanism for locking the tensioning apparatus has two locking steps, and in that said tensioning lever is set up for an interlocking transmission of force between said two locking steps of said locking mechanism (the first locking step occurs when 50 strikes the leading edge of a ratchet tooth and the second step occurs when the pawl extends into the tooth gap).

Regarding claims 11 and 12, as best understood the Lin further discloses wherein said dynamically acting element is a spring rod or a leg spring (Fig. 4 as shown).

Regarding claim 16, Lin further discloses wherein the tensioning apparatus is set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that the strap is tensioned (the dynamically acting element couples the lever and ratchet such that they can be decoupled upon reaching a maximum strap tension. This coupling is considered to be an indirect transmission of force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claims 13 and 14, Lin discloses the invention except for wherein the dynamically acting element is a torsion spring or a torsion element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a torsion element .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ruan (US 2008/0201922).
Regarding claim 15, Lin discloses the invention except for wherein the straps are belts.
Ruan teaches an apparatus wherein belts are tensioned (Abstract line 2).
From this teaching of Ruan, it would have been obvious to one of ordinary skill in the art at the time of the invention to use belts to spread load across a bound item across a greater cross sectional area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        



/Robert Sandy/Primary Examiner, Art Unit 3677